EXHIBIT 10.1
IMPORTANT NOTE: Portions of Exhibit 10.1, where indicated by an asterisk, are
omitted and filed
separately with the Commission pursuant to a request for confidential treatment.
AMENDED AND RESTATED MASTER CAPITAL LEASE AGREEMENT
(Originally executed November 30, 2005, amended and restated as of December 18,
2007)

     
Lessor:
  IntraLase Corp.
 
  9701 Jeronimo
 
  Irvine, CA 92618
 
   
Lessee:
  TLC Vision Corporation
 
  540 Maryville Center Drive
 
  St. Louis, MO 63141
 
   
Leased
   
Equipment:
  * of IntraLase Lasers

Terms: For each Laser leased hereunder, $* for lasers installed prior to *, and
$* for lasers installed after * (“Lease Payments”) plus applicable taxes for *
months from the date of installation and acceptance. With respect to lasers
installed prior to *, the payments received by IntraLase in excess of $* per
month shall be credited to future monthly installments until such excess payment
is extinguished and thereafter, the Lease Payments shall continue over the
remainder of the term for each Laser. By way of example, *.
     1. LEASE AGREEMENT. TLC Vision (USA) Corporation (“Lessee”) hereby leases
from IntraLase Corp. (“Lessor”), and Lessor leases to Lessee, the personal
property described above, together with any replacement parts, additions,
repairs or accessories now or hereafter incorporated in or affixed to it
(hereinafter referred to individually as a “Laser” and collectively as the
“Equipment”).
     2. ACCEPTANCE OF EQUIPMENT. Lessee agrees to inspect the Equipment and to
execute a Certificate of Acceptance, as provided by Lessor, after the Equipment
has been delivered and installed and is operable in accordance with manufacturer
specifications. Lessee hereby authorizes Lessor to insert in this Lease
Agreement or any sublease agreement covering any specific item of Equipment
serial numbers or other identifying data, with respect to such Equipment.
     3. DISCLAIMER OF WARRANTIES AND CLAIMS; LIMITATION OF REMEDIES, EXCEPT AS
SPECIFICALLY SET FORTH ON EXHIBIT A. THERE ARE NO WARRANTIES BY OR ON BEHALF OF
LESSOR. Lessee acknowledges and agrees by his signature below as follows:
     (a) EXCEPT AS SPECIFICALLY SET FORTH ON EXHIBIT A, LESSOR MAKES NO
WARRANTIES EITHER EXPRESS OR IMPLIED AS TO THE CONDITION OF THE EQUIPMENT, ITS
MERCHANTABILITY, ITS FITNESS OR SUITABILITY FOR ANY PARTICULAR PURPOSE, ITS
DESIGN, ITS CAPACITY, ITS QUALITY OR WITH RESPECT TO ANY CHARACTERISTICS OF THE
EQUIPMENT.
     (b) Except as specifically set forth on Exhibit A, Lessee leases the
Equipment “as is” and with all faults.
     (c) Lessee specifically acknowledges that the Equipment is leased to Lessee
solely for commercial or business purposes and not for personal, family,
household or agricultural purposes.
     (d) LESSEE SHALL HAVE NO REMEDY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES
AGAINST LESSOR; and

 



--------------------------------------------------------------------------------



 



     (e) NO DEFECT, DAMAGE OR UNFITNESS OF THE EQUIPMENT FOR ANY PURPOSE SHALL
RELIEVE LESSEE OF THE OBLIGATION TO MAKE LEASE PAYMENTS OR RELIEVE LESSEE OF ANY
OTHER OBLIGATION UNDER THIS LEASE AGREEMENT. The parties have specifically
negotiated and agreed to the foregoing paragraph.
NO SALESMAN OR AGENT OF LESSOR IS AUTHORIZED TO WAIVE OR ALTER ANY TERM OR
CONDITION OF THIS LEASE AGREEMENT, AND NO REPRESENTATION AS TO THE EQUIPMENT OR
ANY OTHER MATTER BY SUCH SALESMAN OR AGENT OF LESSOR SHALL IN ANY WAY AFFECT
LESSEE’S DUTY TO PAY THE LEASE PAYMENTS AND TO PERFORM LESSEE’S OBLIGATIONS SET
FORTH IN THIS LEASE AGREEMENT.
     4. ASSIGNMENT BY LESSEE PROHIBITED. WITHOUT LESSOR’S PRIOR WRITTEN CONSENT,
LESSEE SHALL NOT ASSIGN THIS LEASE AGREEMENT OR SUBLEASE THE EQUIPMENT OR ANY
INTEREST THEREIN, OR PLEDGE OR TRANSFER THIS LEASE AGREEMENT, OR OTHERWISE
DISPOSE OF THE EQUIPMENT COVERED HEREBY. It is agreed that use of the Equipment
by Lessee’s certified affiliated and open access doctors will not be considered
a violation of this section.
     5. EXPENSE OF ENFORCEMENT AND SEVERABILITY. In the event of any legal
action with respect to this Lease Agreement, the prevailing party in any such
action shall be entitled to reasonable attorneys’ fees, together with all costs
and expenses incurred in pursuit thereof. This Lease Agreement is intended to
constitute a valid and enforceable legal instrument and no provision of this
Lease Agreement that may be deemed unenforceable shall in any way invalidate any
other provision or provisions hereof, nil of which shall remain in full force
and affect.
     6. LEASE PAYMENTS. Lessee agrees to make lease payments, in advance, as set
forth on Exhibit B. *.
     7. CHOICE OF LAW. This Lease Agreement shall be considered to have been
made in the State of California and shall be interpreted in accordance with the
laws and regulations of the State of California.
     8. COMMENCEMENT, EXPIRATION AND RENEWAL. This Lease Agreement shall
commence upon Lessor’s acceptance of it. Lessor shall have no obligation to
Lessee under this Lease Agreement for any specific Laser leased hereunder if
Lessee fails to execute and deliver to Lessor a Certificate of Acceptance for
such Laser within five days after it is delivered to Lessee. Unless earlier
terminated or canceled by Lessor, this Lease Agreement shall remain in force
until all obligations of the Lessee to the Lessor hereunder have been satisfied
and discharged.
     9. NO ORAL MODIFICATIONS; NO WAIVER. No provision of this Lease Agreement
shall be modified or rescinded unless in writing signed by a duly authorized
representative of Lessor and Lessee. Waiver by either party of any provision
hereof in one instance shall not constitute a waiver as to any other instance.
     10. SPECIFIC POWER OF ATTORNEY. In the event it is necessary to amend the
terms of this Lease Agreement to reflect a change in the description of the
Equipment, Lessee agrees that any such amendment shall be described in a Letter
from Lessor to Lessee and unless 15 days after the date of such letter Lessee
objects in writing to Lessor, this Lease Agreement shall be deemed amended and
such amendment shall be incorporated in this Lease Agreement herein as if
originally set forth. Lessee grants to Lessor a specific power of attorney for
Lessor to use solely as follows: (1) Lessor may sign and file on Lessee’s behalf
any document Lessor reasonably deems necessary to perfect or protect Lessor’s
interest in the Equipment or pursuant to the Uniform Commercial Code; and
(2) Lessor may sign, endorse or negotiate for Lessor’s benefit any instrument
representing proceeds from any policy of insurance covering the Equipment.

 



--------------------------------------------------------------------------------



 



     11. LOCATION. The Equipment shall be installed at such Lessee locations as
shall be mutually agreed by Lessor and Lessee and shall be kept at the Lessee
locations where originally installed and shall not be moved without Lessor’s
prior written consent which will not be unreasonably withheld.
     12. USE. Lessee shall use the Equipment in a careful manner, shall comply
with all laws relating to its possession, use, or maintenance, and shall not
make any alterations, additions, or improvement to the Equipment without
Lessor’s prior written consent. All additions, repairs at improvements made to
the Equipment shall belong to Lessor.
     13. OWNERSHIP; PERSONALTY. The Equipment is, and shall remain, the property
of Lessor, and Lessee shah have no right, title, or interest in the Equipment
except as expressly set forth in this Lease Agreement. The Equipment shall
remain personal property even though installed in or attached to real property.
     14. SURRENDER. By this Lease, Lessee does not acquire ownership rights in
any piece of Equipment until the end of the Lease Term for such Equipment and
subject to satisfaction of all payment and other obligations with respect
thereto. In the event of a default under Paragraph 20, hereof, Lessee, at its
expense, shall return the Equipment in good repair, ordinary wear and tear
resulting from proper use thereof alone excepted, by delivering it, packed and
ready for shipment to such place or carrier as Lessor may specify.
     15. LOSS AND DAMAGE. Lessee shall at all times after installation and
acceptance of the Equipment bear the entire risk of loss, theft, damage or
destruction of the Equipment from any cause whatsoever, and no loss, theft,
damage or destruction of the Equipment shall relieve Lessee of the obligation to
make Lease Payments or to comply with any other obligation under this Lease
Agreement. In the event of damage to any part of the Equipment, Lessee shall
immediately place the same in good repair at Lessee’s expense. If Lessor
determines that any part of the Equipment is lost, stolen, destroyed, or damaged
beyond repair, Lessee shall pay Lessor in cash the following: (i) all amounts
due by Lessee to Lessor under this Lease Agreement up to the date of the loss;
and (ii) the aggregate amount of all remaining lease payments. Upon Lessor’s
receipt of payment as set forth above, Lessee shall be entitled to title to the
Equipment without any warranties except such as may then be in force, if any,
for the balance of such existing warranty period. If insurance proceeds are used
to fully comply with this subparagraph, the balance of any such proceeds shall
go to Lessee to compensate for loss of use of the Equipment for the remaining
term of the Lease Agreement.
     16. INSURANCE, LIENS; TAXES. Lessee shall provide and maintain insurance
against loss, theft, damage, or destruction of the Equipment in an amount not
less than the full replacement value of the Equipment, with loss payable to
Lessor. Lessee also shall provide and maintain comprehensive general all-risk
liability insurance insuring Lessor and Lessee with a severability of interest
endorsement, or its equivalent, against any and all loss or liability for all
damages, either to persons or property or otherwise, which might result from or
happen in connection with the use or operations of the Equipment, with such
limits and with an insurer satisfactory to Lessor. Each policy shall expressly
provide that said insurance as to Lessor and its assigns shall not be
invalidated by any act, omission, or neglect of Lessee and cannot be canceled
without 30 days’ prior written notice to Lessor. As to each policy Lessee
furnish to Lessor a certificate of insurance from the insurer, which certificate
shall evidence the insurance coverage required by this paragraph. Lessor shall
have no obligation to ascertain the existence of or provide any insurance
coverage for the Equipment or for Lessee’s benefit. If Lessee fails to provide
such insurance, Lessor will have the right but no obligation to have such
insurance protecting Lessor placed at Lessee’s expense. Such placement will
result in an increase in Lessee’s periodic payments, such increase being
attributed to Lessor’s costs of obtaining such insurance and any customary
charge or fees of Lessor’s or its designee associated with such insurance.
Lessee shall keep the Equipment free and clear of all levies, liens and
encumbrances. Lessee shall pay all charges and taxes (local, state and federal)
which may now or hereafter be imposed upon the ownership, leasing, rental, sale,
purchase, possession, or use of the Equipment, excluding, however, all taxes on
or measured by Lessor’s net income. If Lessee fails to pay said charges or
taxes, Lessor shall have the right, but shall not be obligated, to pay such
charges or taxes. In that event, Lessor shall notify Lessee of such payment and
Lessee shall repay to Lessor the cost thereof within 15 days

 



--------------------------------------------------------------------------------



 



after such notice is mailed to Lessee. Lessor shall maintain comprehensive
general liability insurance including but not limited to product liability
coverage and shall provide Lessee with evidence of such insurance upon request.
     17. *
     18. ASSIGNMENT BY LESSOR. Any assignee of Lessor shall have all of the
rights but none of the obligations of Lessor under this Lease Agreement. Lessee
shall recognize and hereby consents to any assignment of this Lease Agreement by
Lessor, and shall not assert against the assignee any defense, counterclaim or
setoff that Lessee may have against Lessor. Subject to the foregoing, this Lease
Agreement inures to the benefit of and is binding upon the heirs, devisees,
personal representatives, survivors, successors in interest, and assigns of the
parties hereto.
     19. TIME OF ESSENCE. Time is of the essence of this Lease, and this
provision shall not be implied waived by the acceptance on occasion of late or
defective performance.
     20. DEFAULT. Lessee shall be in default if: (a) Lessee shall fail to make
any payment due under the terms of this Lease Agreement for a period of 15 days
from the due date thereof, or (b) Lessee shall fail to observe, keep, or perform
any provision of this Lease, and such failure shall continue for a period of
30 days after written notice thereof; or (e) Lessee has made any misleading or
false statement in connection with application for or performance of this Lease
Agreement; or (d) the Equipment or any part thereof shall be subject to any
lien, levy, seizure, assignment, transfer, bulk transfer, encumbrance,
application, attachment, execution, sublease, or sale without prior written
consent of Lessor, or (e) Lessee ceases to exist; or (f) Lessee defaults on any
other agreement it has with Lessor and Lessor notifies Lessee in writing that
much default is a default hereunder and such default is not cured within 30 days
after such written notice thereof, or (g) Lessee files or has filed against it a
petition under the bankruptcy laws.
     21. REMEDIES. If Lessee is in default, Lessor, with notice to Lessee, shall
have the right to exercise any one or more of the following remedies,
concurrently or separately, and without any election of remedies being deemed to
have been made: (a) Lessor may enter upon Lessee’s premises and without any
court order or other process of law may repossess and remove the Equipment, or
render the Equipment unusable without removal, with notice to Lessee. Lessee
hereby waives any trespass or right of action for damages by reason of such
entry, removal, or disabling. Any such repossession shall not constitute a
termination of this Lease Agreement unless Lessor so notifies Lessee in writing;
(b) Lessor may require Lessee, at its expense, to return the Equipment in good
repair, ordinary wear and tear resulting from proper use thereof alone excepted,
by delivering it, packed and ready for shipment to such place or carrier as
Lessee may specify; (c) Lessor may cancel or terminate this Lease Agreement and
may retain any and all prior payments paid by Lessee; (d) Lessor may declare all
sums due and to become due under this Lease Agreement immediately due and
payable, including as to any or all items of Equipment; (e) Lessor may release
the Equipment, without notice to Lessee, to any third party, upon such terms and
condition as Lessee alone shall determine, or may sell the Equipment, without
notice to Lessee, at private or public sale, at which the Lessor may be the
purchaser; (f) Lessor may sue for and recover from Lessee the sum of all unpaid
loans and other payments due under this Lease Agreement then accrued, all
accelerated future payments due under this Lease Agreement, less the net
proceeds of disposition, if any, of the Equipment; (g) to pursue any other
remedy available at law, by statute or in equity. No right or remedy herein
conferred upon or reserved to Lessor is exclusive of any other right or remedy
herein, or by law or by equity provided or permitted, but each shall be
cumulative of every other right or remedy given herein or now or hereafter
existing by law or equity or by statute or otherwise, and may he enforced
concurrently therewith or from time to time. No single or partial exercise by
Lessor of any right or remedy hereunder shall preclude any other or further
exercise of any other right or remedy.
     22. MULTIPLE LESSEES. Lessor may, with the consent of any one of the
Lessees hereunder, modify, extend or change any of the terms hereof without
consent or knowledge of the others, without in any way releasing, waiving or
impairing any right granted to Lessor against the others. Lessees are jointly
and severally responsible and liable to Lessor under this Lease Agreement.

 



--------------------------------------------------------------------------------



 



     23. ADDITIONAL TERMS AND CONDITIONS. Transfer of ownership of each item of
Equipment will occur at the end of the Lease Term for such Equipment (or earlier
buyout in accordance herewith) and when all applicable Lease Payments and other
Lessee obligations have been satisfied.
     The person signing below entities that (i) he/she is a corporate officer of
Lessee and is authorized to sign this Capital Lease Agreement and bind Lessee
and (ii) Lessee agrees to all terms contained herein.

                  Lessee       Lessor:
 
                TLC VISION CORPORATION       INTRALASE CORP.
 
               
By:
  /s/ Brian L. Andrew       By:   /s/ Douglas H. Post
 
               
 
  Brian L. Andrew, General Counsel and Secretary           Douglas H. Post, Vice
President
 
               
Date:
  December 26, 2007       Date:   December 26, 2007
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT A
WARRANTY
*

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LEASE PAYMENT TERMS
*
If installation and acceptance of the Leased Laser occurs during the first to
the fifteenth (inclusive) day of a calendar month, the initial payment will be
due, in advance, on the fifteenth day of that month. If installation and
acceptance of the Leased Laser occurs during the sixteen to the thirtieth day
(inclusive) of a calendar month, the initial payment will be due, in advance, on
the thirtieth day of that month. The remaining payments will be due on the
fifteenth or thirtieth day (as applicable) of each successive calendar month
thereafter until paid in full. Payments not received within * days of the due
date will be considered overdue. Overdue payments will bear interest, calculated
as of the due date, at the rate of * per month, or the highest rate allowed by
law, whichever is less, until paid in full. In the event any payment becomes
overdue by more than thirty days, Lessor may elect to send a written notice of
default to Lessee, at the above address. If the default is not cured within *
days of written notice, all sums due on all Leased Lasers will become
immediately due and payable, without further notice or demand, and Lessor may
exercise any or all legal rights available to it to enforce the obligation.
After acceleration of the obligation, interest will accrue on all outstanding
balances at the rate of *% per month, or the highest rate allowed by law,
whichever is less, until paid in full, and Lessor will be entitled to recover
its costs of collection, including reasonable attorneys’ fees.

 